Title: From Alexander Hamilton to Richard Bland Lee, [19–27 December 1793]
From: Hamilton, Alexander
To: Lee, Richard Bland



[Philadelphia, December 19–27, 1793]

I believe it would be adviseable to confine the provision to Loan Office Certificates & final settlements. They may be thus described “Cer[ti]ficates of unsubscribed debt commonly called Loan Office Certificates, and final settlements.” With regard to Register’s Certificates as well as those issued under the Funding Act the existing practice of the Treasury affords the desired relief. The reason of a distinction in their favour is that the Public books are in respect to them the Evidences of the Debt and the final resort in case of Dispute, (the Certificates granted being only memorandums of what they contain) and no transfer being valid but when consummated upon the books. But in regard to the other kinds they were negotiable of course & are the titles of the holders.
As to Indents of Interest it would be best to avoid them, because they were a species of money & admit of less adequate Checks.
As to Quarter Masters Certificates &c they are but vouchers without checks which it would be dangerous to supply by other proof.
For the second clause in the bill begining “That application be made to the Secretary &c.” I would propose the following substitute viz
“That application be thereafter made to the Department of the Treasury by the person claiming such renewal producing to the same the news papers containing the advertisement aforesaid and the proofs of the destruction alleged to have happened, whereupon the Accounting Officers of the Treasury, if the proofs which shall have been produced shall appear to them sufficient, shall proceed to adjust and settle the claim of the party applying in like manner as other claims upon the UStates are now settled at the Treasury and to issue therefore certificates of the nature of those called Register’s Certificates or of those issued pursuant to the Act making provision for the Debt of the UStates, at the option of the claimant, equivalent to the certificate or certificates destroyed; but no such settlement shall be made nor certificate granted in lieu of any alleged to have been destroyed till after the  day of  next nor then till there shall have been an examination to ascertain whether the certificate or Certificates so alleged to have been destroyed have not been subscribed or otherwise surrendered and satisfied.”
